COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTIONS
 Cause number:            01-18-00639-CV
 Style:                   Loruhamah Dickey v. Harris County, City of Houston, Houston
                          Community College System, Houston Independent School District
 Date motions filed*:     September 6, 2018
 Type of motions:         Motion for Extension of Time to Pay Court Reporter Fees; Motion for
                          Extension of Time to Pay Court Reporter, Clerk, and Appellate Filing
                          Fees or to be Declared Exempt
 Party filing motions:    Pro Se Appellant Loruhamah Dickey
                          “Statement of Inability to Afford Payment of Court Costs or an Appeal
 Document to be filed:    Bond” or Payment of Reporter’s & Clerk’s Record & Filing Fees

 Is appeal accelerated?      No

 If motion to extend time:
        Original due date:                 8/7/18 (Filing Fee) & 8/14/18 (Record Fees)
        Number of extensions granted:         0 Current Dates: 9/7/18 (Filing) 9/20/18 (Record)
        Date Requested:                    N/A (maximum amount requested)

Ordered that motions are:
       Granted in part; if documents are to be filed, documents due: October 8, 2018.
      ☐ Denied
      ☐ Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Appellant’s pro se motion for an extension of time to pay the appellate fees is granted
         until October 8, 2018. Appellant is notified that, if he seeks to be declared indigent
         for purposes of appellate costs, he must contact the Harris County District Clerk to
         file the Statement of Inability to Afford Payment of Court Costs or an Appeal Bond in
         the district court, or a statement that includes the same information, by October 8, 2018.
         See TEX. R. CIV. P. 145(a), (b); TEX. R. APP. P. 20.1(c).

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually           Acting for the Court
Date: September 20, 2018